Citation Nr: 0307202	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  97-31 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1973 to 
April 1977 and from October 1977 to October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied an evaluation in excess of 10 percent 
for bronchial asthma.  The veteran subsequently perfected 
this appeal.  During the pendency of this appeal, the 
evaluation was increased to 30 percent effective February 23, 
1996, the date of claim for increase.  

A travel board hearing was held before the undersigned in May 
2000.

In June 2000, the Board determined that a clear and 
unmistakable error (CUE) claim had been raised and was 
inextricably intertwined with the issue on appeal.  
Consequently, the Board remanded the case for the RO to 
adjudicate the issue of whether the June 1983 decision, which 
continued a noncompensable evaluation for bronchial asthma, 
was clearly and unmistakably erroneous.  In an August 2000 
rating decision, the RO increased the veteran's evaluation to 
10 percent effective February 1, 1983.  The veteran has not 
perfected an appeal with regard to this decision and 
therefore, this issue is not before the Board at this time.  

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook additional development regarding 
the listed issue.  Records were obtained from the VA medical 
center (VAMC) in East Orange.  In January 2003, the veteran 
was provided a copy of the newly obtained evidence and given 
an opportunity to respond.  See 38 C.F.R. § 20.903 (2002).  
An informal hearing presentation was received in March 2003.  



FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's bronchial asthma is manifested by no more 
than moderate symptoms.  Pulmonary function test (PFT) 
results do not reveal FEV-1 (post) of 40-55 percent of 
predicted; or FEV-1/FVC (post) of 40-55 percent.  There is no 
objective evidence of monthly visits to a physician for 
required care of exacerbations or of intermittent (at least 3 
per year) courses of systemic (oral or parenteral) 
corticosteroids.  

3.  The veteran has not submitted evidence tending to 
establish that his service-connected bronchial asthma 
requires frequent hospitalizations or causes marked 
interference with employment beyond that contemplated in the 
schedular standards.


CONCLUSIONS OF LAW

The criteria for an evaluation in excess of 30 percent for 
bronchial asthma are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.97, Diagnostic Code 6602 
(1996, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 


law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The April 1996 rating decision, the October 1997 rating 
decision, the October 1997 statement of the case (SOC), the 
February 1998 rating decision, the February 1998 supplemental 
statement of the case (SSOC), the September 1999 SSOC, and 
the June 2001 SSOC collectively notified the veteran of the 
former and revised laws and regulations pertaining to an 
increased evaluation for bronchial asthma.  These documents 
also advised the veteran of the evidence of record and of the 
reasons and bases for denial.  By letter dated in October 
2001, the veteran was notified of the enactment of the VCAA.  
He was informed of VA's duty to notify and to assist and was 
advised of the information and evidence he was responsible 
for providing and of the evidence VA would attempt to obtain.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In 
connection with his claim, the veteran submitted copies of 
various private medical records.  The veteran identified 
treatment at VAMC East Orange and treatment records covering 
the period from approximately 1996 to October 2002 have been 
obtained and associated with the claims folder.  In keeping 
with the duty to assist, the veteran was provided VA 
examinations in March 1996, April 1997, March 1999, and 
February 2001.  The Board acknowledges the representative's 
requests for another VA examination.  However, the veteran 
has been afforded 4 VA examinations during the pendency of 
this appeal and at this time, further examination is not 
necessary.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Background

The veteran was originally granted service connection for 
bronchial asthma in November 1980 and assigned a 10 percent 
evaluation, effective October 24, 1980.  In November 1982, 
the evaluation was reduced to 0 percent, effective February 
1, 1983.  In June 1983, the noncompensable evaluation was 
confirmed and continued.  In May 1985, the evaluation was 
increased to 10 percent, effective January 25, 1985.  In June 
1988, the veteran was informed that due to failure to report 
for a VA examination, his benefit payments were stopped, 
effective June 1, 1988.  In April 1993, the evaluation was 
increased to 10 percent, effective October 29, 1992.  In 
April 1996, a request for an evaluation in excess of 10 
percent was denied.  In October 1997, the evaluation was 
increased to 30 percent, effective October 7, 1996.  A 
February 1998 rating decision continued the 30 percent 
evaluation and assigned an earlier effective date of February 
23, 1996.  In August 2000, the RO granted a 10 percent 
evaluation, effective February 1, 1983.  The veteran contends 
that the current 30 percent evaluation does not adequately 
reflect the severity of his disability.  

The veteran was hospitalized at Palisades General Hospital 
from November 25, 1995 to December 1, 1995 for left lower 
lobe pneumonia, bronchial asthma and ventricular tachycardia.  
PFT results dated December 12, 1995 revealed mild restrictive 
and mild obstructive airway disease.

The veteran underwent a VA examination in March 1996.  At 
this time, he was taking Proventil, Ventolin and Prednisone.  
He reported shortness of breath associated with heavy labor, 
walking, climbing stairs, and running.  On physical 
examination, chest was normal.  Lungs were clear to 
auscultation and no rales or rhonchi heard.  

PFT reportedly showed FEV-1 of 74 percent and FEV-1 
percentage of 70 percent.  PFT results reported on a March 
1996 consultation report show before bronchodilator FEV-1/FVC 
of 80 percent.  Diagnosis was "[b]ronchial asthma with 
multiple allergies with abnormal pulmonary function test and 
mild to moderate residuals."  

On VA examination in April 1997, the veteran reported acute 
attacks (approximately 2 to 3 times per year) after 
performing strenuous activities and after doing exercises.  
He is unable to climb a staircase or walk for 1-1/2 blocks due 
to shortness of breath.  He works as a chef.  Medications 
include Proventil inhaler and Theo-Dur.  

On physical examination, breath sounds were slightly 
decreased diffusely.  No rales or rhonchi heard.  PFT 
reportedly showed FEV-1 of 64 percent and FEV-1 percentage of 
67 percent.  Spirometry results reported on an April 1997 
consultation sheet showed before bronchodilator FEV-1/FVC of 
78 percent.  Diagnosis was bronchial asthma with residual and 
abnormal PFT with some restrictive minimal obstructive 
changes.  

The veteran submitted private medical records for the period 
from approximately February 1995 to April 2000.  These 
records largely relate to treatment for conditions other than 
asthma.  In October 1997, a history of asthma was noted.  
Medications included Proventil inhaler and Theo-Dur.  In 
April 2000, the veteran was seen with various complaints 
including high fever, cough and shortness of breath.  A 
history of emergency room visits for asthma and allergic 
reaction were noted.  The veteran currently has an Epipen.  
Prescriptions included Proventil, Serevent and Flovent.

A hearing was held at the RO in December 1997.  The veteran 
testified that he was taking Theo-Dur every day and that he 
used his inhaler at least 2-3 times a day.  He is not 
currently taking Prednisone.  He reported problems sleeping 
at night.  Dust, humidity, heat, walking, and allergens 
aggravate his asthma.  The veteran also uses Benadryl.  He 
becomes short of breath after walking 3 or 4 blocks and he 
cannot walk up hills, or run around with his kids.  

On VA examination in March 1999, the veteran reported he was 
taking Proventil and Vanceril inhalers and Theo-Dur.  He 
reportedly took Prednisone on and off but began having a 
reaction and stopped taking it.  He reported wheezing and 
shortness of breath.  He is unable to do strenuous exercise 
or activities with his children.  He experiences shortness of 
breath after climbing stairs or walking for a block.  

On physical examination, the veteran was wheezing mildly but 
in no acute respiratory distress.  Chest was normal in shape 
and size.  Breath sounds were decreased throughout the lung 
field but no rales or rhonchi heard.  PFT results were 
reported as follows:  FVC (pre) 67 percent; FVC (post) 71 
percent; FEV-1 (pre) 66 percent; FEV-1 (post) 70 percent; 
FEV-1/FVC (pre) 81 percent; and FEV-1/FVC (post) 79 percent.  
The examiner noted that the post FEV-1 of 70 percent should 
be considered for disability.  Diagnosis was bronchial 
asthma.

In November 1999, the veteran presented to the emergency room 
at Palisades General Hospital with complaints of shortness of 
breath.  He had been preparing shellfish and suddenly became 
short of breath.  On physical examination there was wheezing 
throughout the lungs, markedly decreased aeration, and the 
respiratory phase was prolonged.  Chest X-ray was normal.  
Theophylline level was less than 2 and the veteran admitted 
to not being compliant.  He was given epinephrine, Proventil 
and Atrovent combined times two and Solu-Medrol intravenous 
(IV) with marked improvement.  He was discharged home with 
Prednisone (4 tabs daily times 7 days) and a Proventil 
inhaler and was given warnings about not even coming close to 
shellfish.  Diagnosis was exacerbation of asthma.

In March 2000, the veteran was seen again in the emergency 
room at Palisades General Hospital.  He reported that he came 
to work and started having difficulty breathing.  This was 
unusual for him because usually when he is exposed to 
environmental allergies is when he gets an attack.  His last 
attack was a couple of months ago.  He is taking 
bronchodilators.  On physical examination, diffuse scattered 
rhonchi with fair air entry was noted.  The veteran received 
a Proventil and Atrovent mixture via hand-held nebulizer 
every 20 minutes for 2 doses and Solu-Medrol IV push.  Pulse 
oximetry was 100 percent on room air in between treatments.  
Diagnosis was acute bronchospasm and acute exacerbation of 
asthma.  The veteran was discharged home and was instructed 
to take Prednisone (2 tabs daily times 4 days) and to 
continue his bronchodilator inhalers, which includes a 
steroid inhaler.  

A travel board hearing was held in May 2000.  The veteran 
reported that he currently takes Proventil (a quick acting 
inhaler) 3 to 4 times a day or more, Flovent 3 times per day, 
Theo-Dur 1 time per day, and Prednisone 1 time per day.  The 
veteran is a chef at a hospital and has worked there for 14 
years.  He has lost time from work due to his asthma.  Summer 
and winter are the worst for him.  He wakes up during the 
night and needs to use his inhaler.  He has lost weight and 
tries to eat healthy but it does not seem to help.

A July 2000 VA medical certificate indicates that the veteran 
was seen with complaints of increased shortness of breath and 
he wanted his prescriptions filled.  Pulmonary consult noted 
several acute asthma exacerbations in the last few years 
necessitating emergency room visits.  He takes Albuterol, 
Flovent, and Serevent.  Assessment was Asthma.  

VA spirometry results dated August 14, 2000 showed a FEV-1 
(pre) of 52 percent.  Post-bronchodilator results were not 
provided.  

In September 2000, the veteran was seen in the VA pulmonary 
clinic.  He reported daily wheezing and mostly nocturnal 
symptoms.  Impression was asthma, not well controlled.  Plan 
was Serevent , Flovent, Albuterol as needed, Aerochamber, 
Accolate, nebulizer as needed, and PEFR (peak expiratory flow 
rate) meter.  

The veteran underwent another VA examination in February 
2001.  He reported being seen in the emergency room because 
of his asthma and being given nebulizer treatments.  He still 
has shortness of breath on exertion.  The veteran takes 
Serevent 2 puffs twice a day; Flovent 3 puffs twice a day; 
Albuterol inhaler as need; and Accolate twice a day.  He uses 
an aero chamber or nebulizer as needed.  

On examination, the chest was clear bilaterally and no 
rhonchi or wheezes noted.  PFT results were reported as 
follows:  FVC (pre) 62.8 percent; FVC (post) 63.6 percent; 
FEV-1 (pre) 56.7 percent; FEV-1 (post) 57.2 percent; and 
FEV1/FVC (pre and post) 72 percent.  Interpretation was 
moderate obstructive disorder without bronchodilator 
response.  The examiner noted that FEV-1 (post) of 57 percent 
should be used for compensation and pension (C&P) purposes.  

The veteran was seen in the VA pulmonary clinic in March 
2001.  It was noted that his baseline asthma was 
satisfactorily controlled but that he has exercise induced 
exacerbations.  The veteran returned in May 2001 and reported 
that his asthma was somewhat out of control for the last few 
weeks and that he needed to use his rescue inhalers several 
times per day.  Impression was asthma uncontrolled most 
likely due to a high pollen count.  Flovent was increased to 
4 puffs 2 times per day.  He was also prescribed Allegra 2 
times per day and instructed to continue the Salmeterol, 
Serevent, and Singulair.  He was given 1 pack of Medrol for 
exacerbations as needed and advised to measure peak flows in 
the a.m. and p.m.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2002).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's claim for an increased evaluation was received 
on February 23, 1996.  Pursuant to VA's rating schedule, VA 
ascertained the severity of the veteran's bronchial asthma 
pursuant to Diagnostic Code 6602.  With regard to this 
diagnostic code, the Board notes that the regulations 
regarding respiratory disorders were revised effective 
October 7, 1996.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from October 7, 1996, under both the former 
criteria and the revised criteria in order to ascertain which 
version is most favorable to his claim, if indeed one is more 
favorable than the other.

The revised criteria, however, may not be applied earlier 
than the effective date of the revised regulations.  38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue); 
see VAOPGCPREC 3-2000 (2000).  Thus, the revised criteria 
under Diagnostic Code 6602 is not applicable prior to October 
7, 1996, the effective date of revision.  

Under the rating criteria in effect prior to October 7, 1996, 
bronchial asthma was rated as follows:  mild - paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks (10 percent); moderate - asthmatic 
attacks rather frequent (separated by only 10-14 day 
intervals) with moderate dyspnea on exertion between attacks 
(30 percent); severe - frequent attacks of asthma (one or 
more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication; more than 
light manual labor precluded (60 percent); pronounced - 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health (100 
percent).  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Effective October 7, 1996, bronchial asthma is rated as 
follows:  FEV-1 of 71-80 percent predicted, or FEV-1/FVC of 
71 to 80 percent, or intermittent inhalational or oral 
bronchodilator therapy (10 percent); FEV-1 of 56-70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication (30 percent); FEV-1 of 40-55 
percent predicted, or FEV-1/FVC of 40 to 55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least 3 per year) courses 
of systemic (oral or parenteral) corticosteroids (60 
percent); and FEV-1 less than 40 percent predicted, or FEV-
1/FVC less than 40 percent, or more than one attack per week 
with episodes of respiratory failure, or requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications (100 percent).  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2002).  

For the period prior to October 7, 1996, the Board must 
consider only the former rating criteria.  Under this 
criteria, an evaluation in excess of 30 percent requires 
evidence of severe bronchial asthma.  The medical evidence of 
record indicates that the veteran had shortness of breath 
associated with exertion.  PFT was abnormal with mild to 
moderate residual.  The veteran was working full time as a 
chef and there is no indication that more than light manual 
labor was precluded.  The Board concludes that these findings 
approximate no more than moderate bronchial asthma.  As such, 
an evaluation in excess of 30 percent is not warranted under 
the former criteria.  

Effective October 7, 1996, the Board must consider both the 
former and the revised rating criteria.  Evidence of record 
indicates that the veteran was still gainfully employed as a 
chef.  He has shortness of breath and occasional emergency 
room treatment for exacerbations.  He takes oral 
bronchodilators and uses inhalers daily.  Although he reports 
frequent asthma attacks, there is no objective medical 
evidence of attacks more than once a week, marked dyspnea on 
exertion between attacks with only temporary relief by 
medication, or that more than light manual labor is 
precluded.  Again, under the former criteria, the Board 
concludes that these findings approximate no more than 
moderate bronchial asthma.

Under the revised criteria, the Board must consider the 
reported PFT results.  In April 1997, FEV-1 was 64 percent.  
In March 1999, FEV-1 (post) was 70 percent.  Spirometry 
results dated in August 2000 revealed a FEV-1 (pre) of 52 
percent.  Under the new criteria, a FEV-1 of 40-55 percent 
predicted warrants a 60 percent evaluation.  The Board notes 
that supplementary information published with the 
promulgation of the amended rating criteria notes that The 
American Lung Association/American Thoracic Society Component 
Committee on Disability Criteria recommends testing for 
pulmonary function after optimum therapy and suggests that 
post-bronchodilator findings are the standard basis of 
comparison of pulmonary function.  See 61 Fed. Reg. 46,723 
(Sept. 5, 1996).  Because only pre-bronchodilator results 
were noted in August 2000, and the findings were never 
replicated in other PFT, the Board does not consider them the 
best barometer for rating his respiratory disability.  On 
subsequent evaluation in February 2001, FEV-1 (post) was 57 
percent. 

The Board acknowledges that the veteran's recent PFT results 
are close to the criteria required for a 60 percent 
evaluation.  However, subsequent to October 7, 1996, there is 
no evidence of post-bronchodilator results of FEV-1 between 
40-55 percent of predicted or FEV-1/FVC of 40-55 percent.  
Therefore, a 60 percent evaluation is not warranted on this 
basis.  

The Board recognizes that under the new criteria, a 60 
percent evaluation may be awarded based on findings other 
than PFT results.  On review of the record, however, there is 
no objective evidence of monthly visits to a physician for 
required care of exacerbations.  The veteran reports use of 
Prednisone and there is evidence that he was prescribed short 
courses of Prednisone in November 1999 and March 2000 due to 
acute asthma exacerbations.  The objective evidence, however, 
does not indicate the use of at least 3 courses of systemic 
corticosteroids per year.  

As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for bronchial asthma, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
bronchial asthma and there is no indication that it has a 
marked interference with employment beyond that contemplated 
in the schedular standards.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

An evaluation in excess of 30 percent for bronchial asthma is 
denied.


	                        
___________________________________________
_
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

